The opinion of the court was delivered by
Martin, J.
This was an action,-, instituted in the name, of the State, for the use of Joseph E. Betton, against the executors of Thomas Seegar, upon a guardian’s bond. There was a judgment by default, and a proceeding in the nature of a writ of inquiry to be executed at bar, was ordered by the court. On the trial two bills of exceptions were taken by the counsel for the defendants. The first, an objection, to - the competency of a witness produced on the part of the plaintiff; and the second, upon the merits of. the question then depending before the jury.
It appears from the i'ecord, that letters of administration were granted to Elizabeth Betton on the estate of her deceased husband, Turbutt Betton, bn the 13 th ofJune.1809, That being thus the administratrix of her husband, and as such possessed of his personal estate, she soinetime early in the year 1810, (twelve months after the death of her 'first husband,) intermarried with Tilomas Seegar.' Tliat Thomas Seegar, and his wife, went on to settle’the estate of Turbutt Betton. They returned, as administrators, several accounts to the orphans court, and on the 13th of February 1816 rendered & final account, admitting abalance in their hands of 83385 68¿. One third of this bá . lance, 81128 54, Thomas Seegar had a right to retain ás the property of his wife,'leaving the sum of 82257 09 in His hands, to be paid over to-’' the representatives. On the *16529üi of July 1810, Thomas Seegar was appointed guardian to Joseph E. Betton, and entered into the bond upon which this suit has been brought.
It is an established principle of law, that where the same person who acts as the administrator of a deceased party, is appointed guardian to the representatives, that whatever balance is in his hands at the rendition of a final account, (and perhaps eveu prior to that time,) is in his hands and possession, not as administrator to the deceased, but as guardian to the representatives, 'ibis transfer is Sjj operation of law. The administrator having in his braids a balance that ought to be paid over to the guardian, and one person representing both these characters, he cannot pay the money over to himself, nor, if the payment was refused, is there any person who could euforce it. Under these circumstances, the law, by implication, considers it in the hands and possession of the party in that representative character that ought to receive it. Thomas Seegar, acting as administrator of Turbiitt Thiton in consequence of his marriage with Elizabeth Litton the r¿dini¡iisiraíri:r, and admitting by his final account that he had a, balance of §2257 C9 in Ids hands due to the represen cativos, and being at that time the guauliau of Joseph E. Median, whatever sum was due to him was, by operation of law, in the hands of Thomas Seegar as his guardian. The administratrix, and her securities, on the estate of Turbitll Betton, were completely discharged and released from all responsibility on account of it, and ') liornas Seegar, and his securities, became answerable for it on his guardian bond.
Hut it has been contended, that although the general rule, that where the same person is both administrator and guardian, the balance, «pon a final settlement of the deceased’s estate, shall be considered in the possession of the guardian, is correct, the executors of Thomas Seegar ought not to be accountable for the whole amount of the. gum stated to be due by the final account, because it is in proof that the whole property did not come to his hands and possession, but that a’considerable part was wasted by the wife before her marriage with Thomas Seegar.
If the amount of property wasted by the wife, before her intermarriage with Thomas Seegar, had been more than the sum she was entitled to receive «non the settlement of Turbutt Bettor#* estate, a question might arise, which is *166not necessary to be considered- in this case, as it is net brought into view by the testimony in the record. It appears from the final account,on Tarbuti Belton’s estalea that the sum of §3385 63i, was in the hands of the administratrix and her husband, to be distributed according, to law. One third of this sum, §11,28 54, was due to the widow as. her part of the estate. Before her marriage, with Thomas Seegar she had wasted property to the amount of §382 70. The amount of property thus wasted by her, would be considered in law as so much received, by her in part payment of the sum due to her upon the settlement of the estate, and her husband, in- right of his wife, would be authorised to retain only so much as she, would have been entitled to receive had she remained sole. The sum wasted by the wife not being equal to that she, was entitled to retain, as the widow of Turbutt Betlon, it clearly follows that Thomas Seegar, at the time he rendered his final account, was in possession of the whole ainount of the sum due the representatives, after deducting the widow’s thirds.
This statement disposes of both exceptions, If Elizabeth. Seegar, and her securities on the administration bond, are by operation of law entirely released and exonerated from the debt due to Joseph E. Betlon, we cannot see that she, has any interest that would exclude her from being a witness in this cause.
The judgment of the court b.elow is affirmed on both cf-•the bills of exceptions.
judgment affirmed.